Name: 1999/538/EC: Commission Decision of 26 July 1999 amending Decision 98/371/EC concerning the animal health conditions and veterinary certifications form imports of fresh meat from certain European countries to take into account some aspects in relation with Bulgaria and the Czech Republic (notified under document number C(1999) 2436) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade;  agricultural policy;  Europe;  animal product
 Date Published: 1999-08-06

 Avis juridique important|31999D05381999/538/EC: Commission Decision of 26 July 1999 amending Decision 98/371/EC concerning the animal health conditions and veterinary certifications form imports of fresh meat from certain European countries to take into account some aspects in relation with Bulgaria and the Czech Republic (notified under document number C(1999) 2436) (Text with EEA relevance) Official Journal L 207 , 06/08/1999 P. 0021 - 0025COMMISSION DECISIONof 26 July 1999amending Decision 98/371/EC concerning the animal health conditions and veterinary certifications form imports of fresh meat from certain European countries to take into account some aspects in relation with Bulgaria and the Czech Republic(notified under document number C(1999) 2436)(Text with EEA relevance)(1999/538/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries(1), as last amended by Directive 97/79/EC(2) and in particular Article 14, 15 and 16 thereof,(1) Whereas, as a consequence of the action taken by the Bulgarian authorities to prohibit the spread of foot and mouth disease, that country was regionalised by Commission Decision 96/730/EC(3), as last amended by Decision 98/373/EC(4);(2) Whereas the import of bovine, ovine and caprine fresh meat is banned from six provinces of Bulgaria by Commission Decision 98/371/EC of 29 May 1998 concerning the animal health conditions and veterinary certifications for imports of fresh meat from certain European countries(5), as amended by Decision 98/546/EC(6);(3) Whereas giving consideration to the improvement of the animal health situation in Bulgaria and that the country has been free from foot and mouth disease for the last two years;(4) Whereas, following a recent Commission veterinary mission, it appears that the Bulgarian veterinary services control satisfactorily the whole country and thereof it is possible to lift the ban of fresh meat of bovine, ovine and caprine species for the remaining six provinces of Bulgaria;(5) Whereas it is considered necessary to keep the restriction for the Bulgarian territory comprising the 20-km-wide corridor along the border with Turkey;(6) Whereas classical swine fever still persists in the feral pig population in some areas of the Czech Republic;(7) Whereas this situation is liable to endanger the herds of the European Community;(8) Whereas it is necessary to amend the conditions for imports of fresh meat of swine from the Czech Republic to take into account the evolution of the epidemiological situation in relation to classical swine fever;(9) Whereas this Decision is in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 98/371/EC is amended as follows:1. Annex I is replaced by Annex I to the present Decision.2. Annex II is replaced by Annex II to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 26 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 24, 30.1.1998, p. 31.(3) OJ L 331, 20.12.1996, p. 49.(4) OJ L 170, 16.6.1998, p. 62.(5) OJ L 170, 16.6.1998, p. 16.(6) OJ L 260, 23.9.1998, p. 15.ANNEX IDescription of territories of certain European countries established for animal health certification purposes>TABLE>ANNEX IIMODELS OF ANIMAL HEALTH CERTIFICATES TO BE REQUESTEDFRESH MEAT>TABLE>